Case 2:19-cv-11909-DML-EAS ECF No. 29 filed 08/13/20                  PageID.524       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BRUCE J. HALL,

               Plaintiff,                                  Case Number 19-11909
v.                                                         Honorable David M. Lawson
                                                           Magistrate Judge Elizabeth A. Stafford

GRETCHEN WHITMER, AARON
PAYMENT, and SAULT STE.MARIE
TRIBE OF CHIPPEWA INDIANS,

               Defendants.
                                                /

             ORDER ADOPTING REPORT AND RECOMMENDATION TO
              GRANT DEFENDANT PAYMENT’S MOTION TO DISMISS

       Presently before the Court is the report issued on July 20, 2020 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

plaintiff’s claims against defendant Aaron Payment for failing to state a claim against the

defendant as none of the alleged injuries are attributable to Payment’s conduct. Although the

report stated that the parties to this action could object to and seek review of the recommendation

within fourteen days of service of the report, no objections have been filed thus far. The parties’

failure to file objections to the report and recommendation waives any further right to appeal.

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the

failure to object to the magistrate judge’s report releases the Court from its duty to independently

review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the

findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 27) is ADOPTED.
Case 2:19-cv-11909-DML-EAS ECF No. 29 filed 08/13/20             PageID.525      Page 2 of 2



      It is further ORDERED that the motion to dismiss filed by defendant Aaron Payment (ECF

No. 13) is GRANTED.

      It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE as to

defendant Aaron Payment, only.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

Dated: August 13, 2020




                                           -2-
